UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

         -v-                                                  No. 12-cr-45-3 (RJS)
                                                                    ORDER
 DWAYNE BARRETT,

                              Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         With the consent of the parties, IT IS HEREBY ORDERED THAT Defendant’s

resentencing will take place on Thursday, May 20, 2021 at 10:00 a.m. in Courtroom 15A at the

Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY, 10007. Members of the

public may monitor the proceedings via the Court's free audio line by dialing 1-888-363-4749 and

using access code 3290725#.

SO ORDERED.

Dated:         May 6, 2021
               New York, New York
                                                   ___________________________
                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
